Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Larry C. Hilbig, Appellant                             Appeal from the 76th District Court of Titus
                                                        County, Texas (Tr. Ct. No. 40524).
 No. 06-19-00047-CV           v.                        Memorandum Opinion delivered by Justice
                                                        Stevens, Chief Justice Morriss and Justice
 James W. Volberding, Receiver, for Lisa                Burgess participating.
 Freeman and Estate of J.E. Freeman,
 Appellee



       As stated in the Court’s opinion of this date, we find that the joint motion of the parties to
dismiss the appeal by agreement should be granted. Therefore, we dismiss the appeal.
       We further order that each party shall bear its own costs of appeal.


                                                        RENDERED FEBRUARY 19, 2020
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk